                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,
                                               Case No. 2:07-cr-00541-JDW


       v.

 ALFONSO HOLDER,


                                       ORDER

      AND NOW, this 21st day of April, 2021, upon consideration of Alfonso Holder’s

Emergency Motion For Reduction In Sentence For Extraordinary And Compelling Reasons

Pursuant To 3582(c)(1)(A) And Motion For Appointment Of Counsel (ECF No. 59), for the

reasons stated in the accompanying Memorandum, it is ORDERED that the Motion is DENIED.

                                        BY THE COURT:

                                        /s/ Joshua D. Wolson
                                        Hon. Joshua D. Wolson
                                        United States District Judge




                                           1
